Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION  
                                                 Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.    Claim 26-27, 30-36 and 38-39, drawn to a composition comprising a T6 Usx H66S protein classified in class 530, subclass 350; C12N9/1241; C12N9/1252; C07K 1/00.
II. Claims 28-29 and 37, drawn to said composition comprising primer, nucleic acid, classified in 536, subclass 23.1, CPC C12Q 1/6876.
III. Claims 40-41, drawn to a method using said composition and a nucleic acid, classified in class 435, subclass 6.12; CPC C12Q 1/6844.
2.    Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). The protein of Group I, and the composition of Group II, are unrelated as they comprise distinct materials, with different end results, which demonstrate that each group has a different mode of operation. Each invention performs this function using a structurally and functionally divergent material.
          Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process the product of Group I can be used in a materially different process such as in protein purification or labelling as opposed to its use in a method of amplification.
  Searching the inventions of Groups I and III together would impose serious search burden. The inventions of Groups I and III have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the method of Group III and the product of Group I are not coextensive. Group III encompasses method steps for amplification of a nucleic acid that are not required for the search of Group I. In contrast, the search for Group I would require a text search for the use of the product, in addition to a search for the product itself. Prior art, which teaches the product of Group I, would not necessarily be applicable to the method of Group III, Moreover, even if the product were known, the method of Group III may be novel and unobvious in view of the preamble or active steps/elements. 
     Inventions II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group II can be used in a materially different process such as in nucleic acid purification or labelling as opposed to its use in a method of amplification.

     Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for the another group because each group requires a different non-patent literature search since each group comprises different products and/or method steps, restriction for examination purposes as indicated is proper.
3. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
5.    Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair -my.  uspto. gov/ pair/ 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637